235 S.W.3d 45 (2007)
Robert SHAFER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88032.
Missouri Court of Appeals, Eastern District, Division Three.
August 21, 2007.
Motion for Rehearing and/or Transfer Denied October 9, 2007.
S. Kristina Starke, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 9, 2007.

ORDER
PER CURIAM.
Robert Shafer ("movant") appeals the judgment of the motion court dismissing his requests for post-conviction relief pursuant to Missouri Supreme Court Rule 24.035 without evidentiary hearing, and for dismissing a remaining claim after evidentiary hearing. Movant claims the trial court clearly erred in denying post-conviction relief because he was denied effective assistance of counsel on several grounds. Movant also argues that the trial court erroneously accepted his plea without a proper inquiry as to the voluntariness of the plea.
*46 We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).